BICKLEY, Justice. Appellee requested the district court to try de novo certain issues upon which the probate court had rendered decisions within ninety days prior to the filing of petition for removal of the administration of the estate. Appellant resisted the request on the ground that the jurisdiction of the district court to enter upon such trial de novo was not invoked by an “interested person” as provided by Comp. St. 1929, § 34-423. From an adverse ruling, appellant has taken a short appeal, claiming the right thereto under section 2 of rule II, Rules of Appellate Procedure, asserting that the decision is one which practically disposes of the merits of the action. Appellee moves to dismiss the appeal. The motion is sustained on the authority of Winans v. Bryan, 33 N. M. 532, 271 P. 469. Whether appellant had a remedy by prohibition or otherwise we do not decide. WATSON, C. J., and SADLER, HUDSPETH, and ZINN, JJ., concur.